THE         ATTORNEYGENERAL
                                   OF TEXAS
                                 AUSTIN.       TSXAS       78711




                                            August     15, 1974


The Honorable    James W. Kirby,             Chairman         Opinion    No.   H-     372
State Board of Registration for
   Professional  Engineers                                    Re: Whether the Texas
200 John H. Reagan Bldg.                                      Engineering     Practice   Act
Austin,    Texas 78701                                        prohibits   (1) a private   associa-
                                                              tion of engineers     from accredit-
                                                              ing and certifying     persons:    (2)
                                                              use of membership        or accredita-
                                                              tion in an association      of engineers
                                                              by an individual    not a registered
                                                              engineer.

Dear   Mr.   Kirby:

           Your office has requested     our opinion as to whether              the Texas
Engineering      Practice  Act, Art.    32710, V. T. C. S., prohibits            certain
activities    of a private association.

          We understand       that the National     Association       of Corrosion      Engineers
is a private    organization      incorporated     under the Texas Non-Profit             Corpora-
tion Act with headquarters          in Houston,     Texas.     The membership           of the
Association     includes    both registered     professional       engineers     and those who
are not.     The Association       has established     and conducts an accreditation
program     through which it issues certificates            to members        recognizing     them
to be qualified     under Association       standards    in four categories:          “Corrosion
Technician,      “Corrosion      Technologist,    ” “Corrosion        Specialist   in Training,      ”
and “Corrosion       Specialist.    ” You provided       a sample certificate          on which
the name of the Association           is prominently     displayed      and which states:
“National    Association     of Corrosion      Engineers      Certifies    that [name] has
satisfied   the requirements        for accreditation      as a NACE Corrosion            Specialist
[or other category].      ”    The certificate     bears the year,        corporate      seal of




                                              p.   1747
The Honorable       James     W.   Kirby.       page    2     (H-372)




the Association,    and has blanks for            an accreditation           number     and the
signature   of the executive secretary.

           Your   questions   in regard     to this matter          may be stated        as follows:

                        1. Does the Texas Engineering,Practice            Act
                    prohibit  a private    association   from establishing.
                    an accreditation     program     and issuing certificates
                    in connection    with such a program?

                          2. Does the Texas Engineering       Practice  Act
                    prohibit   an individual    who is not a registered  pro-
                    fessional   engineer    from displaying   or making public
                    his membership       in or accreditation   by an associa-
                    tion of engineers?

          The Texas Engineering      Practice   Act establishes     a comprehensive
regulatory    scheme whereby      the practice   of engineering   and the use of the
term engineer     and its variations   are limited, to persons     licensed   and
registered   by the State Board of Registration       for Professional      Engineers.
Art.   3271a, V. T. C. S.

           Section 1.1 of the Act      states    the purpose            of the Act   at length,   and
provides     in part:

                         [I]n order that the state and members           of the public
                    may be able to identify       those duly authorized      to practice
                    engineering     in this, state and fix ‘responsibility     ‘for work
                    done or services       or acts performed      in the practice    of
                    engineering,      only licensed    and registered    persons    shall
                    practice,    offer or attempt to practice       engineering     or
                    call themselves        or be otherwise   designated   as any kind
                    of an “engineer”        or in any manner make use of the term
                    “engineer”      as a professional,     business   or commercial
                    identification,     title,  name, representation,      claim or
                    asset.      . . .




                                                 p.    1748
The Honorable      James     W. Kirby        page’ 3      (H-372)




         Section   1.2 prohibits      a number      of activities     by persons       who are
not registered     engineers:

                        Sec. 1; 2 From and after the effective   date of this
                   Act, unless duly licensed   and registered.in   accordance
                   with the provisions  of this Act, no person in this state
                   shall:

                       (1) Practice,    continue to practice,            offer ,or attempt
                   to practice   engineering    or any branch            or part thereof.

                          (2) Directly    or indirectly,       employ,      use, cause to be
                   used or make use of any of the following                   terms or any
                   combinations,         variations     or abbreviations         thereof   as a
                   professional,        business     or commercial         identification,
                   title,    name,    representation,        claim,     asset or means of
                   advantage      or benefit:     “engineer,     ‘I “professional        engineer,   ”
                   “licensed      engineer,     ” “registered       engineer,     ” “registered
                   professional        engineer,    ” “licensed      professional       engineer,    ”
                   “engineered.        ”

                         (3 ) Directly   or indirectly,  employ,    use, cause to be
                   used or make use of any letter,        abbreviation,      word,
                   symbol,     slogan,    sign or any combinations      or variations
                   thereof;    which in any manner ~whatsoever         ‘tends ,.or is
                   likely to create any impression        with the public or any
                   member      thereof   that any person is qualified      or authorized
                   to practice     engineering    unless such person is duly licensed,
                   registered     under and practicing    in accordance      with the
                   provisions     of this Act.

                        (4) Receive   any fee or compensation      or the promise      of
                   any fee or compensation      for performing,     offering   or
                   attempting    to perform  any service,    work,    act or thing
                   which is any part of the practice      of engineering     as defined
                   by this Act.




                                               p.   1749
The Honorable      James    W. Kirby      page   4      (H-372)




                        Within the intent and meaning and for all purposes
                   of this Act, any person,     firm,    partnership,   associa-
                   tion or corporation    which shall do, offer or attempt
                   to do any one or more of the acts or things set forth
                  in numbered     paragraphs     (l), (2), (3), (4) of this Section
                   1.2 shall be conclusively     presumed     and regarded    as
                  .engaged in the practice     of engineering.

          In regard to the first question.       we find no provision     in the Act
which would prohibit       an organization     made up of registered      engineers
from establishing     professional     recognition    standards    and accrediting
its registered    engineer    members      as to their specialized    training   or
knowledge     in an area within the field of engineering.

         The Act makes no reference       to specialization.     The qualifications
for registration    refer generally  to engineering     training and experience     in
engineering     work without further   specification.     Sec. 12, Art.  3271a, V. T.
c. s.

          Section 8 of the Act authorizes          the Board to establish       standards   of
conduct and ethics for registered           professional     engineers.      In the absence
of a standard limiting       or restricting     claims   of specialization,      we do not
believe    that a private   association     of engineers     would be prohibited      from
establidiing on accreditation       program      in ,a specialieed    area for its registered
engineer     members,     and issuing certificates        in connection     with such a
program.

         However,      in view of the comprehensive        regulatory  scheme established
by the Act, and the reservation         of the use of the term “engineer”      to those
licensed     and registered     by the Board,   it is clear that the Board’s    authority
to license    and certify   persons   as engineers    is exclusive,   and a private
organization     may not certify     persons   as engineers.

          On the facts presented,    while ,the accreditation   and certification
program     does not directly  designate   persons   as engineers,   the use of the




                                            p.   1750
The Honorable      James    W. Kirby       page   5,     (H-372)




name of the association        in connection     with the program       seems misleading.
In our opinion,    the use of the name “National           Association     of Corrosion
Engineers”      on a certificate     purporting,    to recognize     a person as having
special qualifications      probably    would constitute     a violation    of $1.2(3) of
the Act, which prohibits        the direct or indirect      use of any abbreviation,
word,   symbol,     slogan,   sign “which in any manner whatsoever              tends or
is likely to create any impression     with the public or any member      thereof
that any person is qualified  or authorized    to practice engineering    unless
such person is duly licensed,    registered   under and practicing    in accordance
with the provisions  of this Act. ”

          Thus, the answer to the first question   is that, underthe    facts
given us, Sec. 1.2(3). Art.    3271a. V. T. CS.,     would prohibit   the National
Association    of Corrosion Engineers    from using “engineers”     in a manner
that tends to create an impression     that those certified by it are engineers.

        The second question       is concerned         with the ,display or use of member-
ship in or,accreditation      by an association        of engineers    by an individual who
is not a registered     engineer.

        Section 1. 2 (2) of the Act,     set out above,    prohibitslany  person other
than a registered    engineer   from making any use of the term “engineer”             or
any variation   thereof   “as a professional,     business    or commercial    identifi-
cation,  title, name,~ representation      , claim.  a,seet or means of advantage
or benefit . . . . ”

        Section 1. 2 (3) prohibits   the use of any word,  symbol,  .sign, etc.9
which tendsor     is likely to create an impression   that any person is quali-
fied or authorized     to practice engineering.

          Section 18 prohibits      any firm,     partnership,    association,      corporation
or other business       entity from holding itself out to the public as being engaged
in the practice     of engineering      or from using the term “engineer’!           or any
variation   thereof    on, in or as a part of any “sign,         directory,    listing,    contract,
document,      pamphlet,     stationery,    letterhead,    advertisement,~     signature,      trade
name, assumed         name, corporate        or other business     name”     unless engaged in




                                             p.   1751
The Honorable        James   W.    Kirby   page    6     (H-372)




the practice      of engineering    performed     by registered    engineers.

         In    Tackett   v. State Board of Registration     for Professional      Engineers,
466 S.W. 2d 332 (Tex.    Civ. App. --Corpus     Christi,  1971, no writ),     the
court held      that the use of the business  name “Television       Engineering
Company”       by a person not registered    engineer   was a violation      of the Texas
Engineering       Practice   Act.

         In State Board of Registration         for Professional   Engineers  v. Wichita
Engineering     Company,       504 S.W.2d 606 (Tex.       Civ. App. --Ft.  Worth,
1973, writ ref’d,    n. r. e.),   the court held that Section 18 of the Act is a
valid exercise    of the State’s     police power,   and that a corporation   that did
not provide    engineering     services    could be enjoined from using the name
“Wichita   Engineering     Company. ”

         In Attorney    General    Opinion No, C-691 (1966), this Office held that
the use of designations       such as “sales     engineer,  ” “moving      engineer,   ”
“safety   engineer,   I’ “tax engineer,     ” or similar   designations     on stationery,
building directories,      telephone   directories,     business    cards,   advertisements
or other means of communication            by individuals    not registered     to practice
engineering    would be a violation      of the Engineering      Practice   Act,   specifically
citingmsec.   1.2 (2) and (3) of the Act.

         In Attorney    General  Opinion No. M-1090 (1972), this Office          considered
a provision   in the Public Accountancy       Act, Sec. 8 (c), Art.     41a, V. T. C. S.,
which restricts     the use of the title or designation     “public accountant.     ” In
that Opinion,    it was held that the listing    of an accounting   organization     member-
ship on one’s stationery      would be a violation    of that Act unless the person was
licensed   public accountant.

         The language     of the provision  in the Public Accountancy   Act is very
similar    to that used in Sets.   1.2 (3) and 18 of the Texas Engineering   Practice
Act, and the purpose of the provisions        of both Acts is the same: to prevent
the public from being misled by the use of a term tending to indicate         that the
individual    is licensed  when he is not.




                                            p.    1752
    The Honorable       James    W.    Kirby      page    7     (H-372)




              On the facts presented     to us, in view of the comprehensive        prohibi-
    tion of Sets 1. 2 (2) and (3), 18, supra, and in light of their interpretation
    and application    by the authorities    cited,   it is our opinion that these piovi-
    sions prohibit an individual     who is not a registered        engineer   from display-
    ing, using or claiming      membership      in, or certification     by, The National
    Association    of Corrosion   Engineers      in his professional,     business,  or
    commercial     activities.

                                                  SUMMARY

                             Article   3271a, V. T. C. S., prohibits   the ,National
                        Association     of Corrosion    Engineers  from using !‘engineers”
                        in a manner that tends to create an impression          that those
                        certified    by it are engineers.

                             An individual   who is not a registered        engineer     may not
                        display   or use membership       in or certification      by an
                        association    using the term “engineer”        in its name in
                        his professional,     business,    or commercial       a.ctivities.
                        Sections    1.2 (2), (3), I8, Article   3217a, V. T. C.S.

                                                                 Very     truly     yours,




                                                                 Attorney         General    of Texas
   AP        OVED:
        IT



e-qst   RRY    F.    YORK,            Assistant




   DAVID M. KENDALL,              Chairman
   Opinion Committee


   lg




                                                  p.     1753